 

Exhibit 10.1

CRA INTERNATIONAL, INC.

CASH INCENTIVE PLAN

1.             Purpose of the Plan.   The purpose of the CRA International, Inc.
Cash Incentive Plan is to promote the growth and performance of the Company by:
(i) linking a portion of the total compensation for certain key employees to
attainment of such corporate, subsidiary and business unit objectives as shall
be approved by the Committee for each Plan Year or other Award Period; and
(ii) assisting in the attraction, retention and motivation of certain key
employees.

2.             Definitions.  Wherever the following capitalized terms are used
in the Plan, they shall have the meanings specified below:

“Affiliate” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest,
as determined by the Committee.

“Award Period” means the Plan Year under which the Performance Award relates, or
such longer period as may be specified by the Company or the Committee at the
time a Performance Award is granted.

“Board” means the Board of Directors of the Company.

“Change of Control” shall have the meaning set forth in Section 13.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means a committee of the Board designated by the Board to administer
the Plan which shall be comprised solely of Independent Directors.

“Company” means CRA International, Inc., a Massachusetts corporation.

“Director” means a member of the Board.

“Employee” means any salaried employee of the Company, any Subsidiary or any
Affiliate, including any officers or Executive Officers (whether or not a
Director), who is treated as an employee in the personnel records of the Company
or its Subsidiaries or Affiliates for the relevant period, but shall exclude
individuals who are classified by the Company, any Subsidiary or any Affiliate
as (i) otherwise employed by a third party; (ii) independent contractors; or
(iii) intermittent or temporary, in each case even if any such classification is
changed retroactively as a result of an audit, litigation, or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive Officer” means a Participant the Board has designated as an executive
officer of the Company for purposes of reporting under the Exchange Act.


--------------------------------------------------------------------------------


 

“Independent Director” means a Director who is not an Employee and who qualifies
as (i) a “non-employee director” under Rule 16b-3(b)(3) under the Exchange Act,
(ii) an “outside director” under Section 162(m) of the Code, and (iii) an
“independent director” under the rules and listing standards adopted by the
NASDAQ Exchange.

“Participant” means any Employee designated by the Board, the Committee or the
Chief Executive Officer of the Company to participate in the Plan for a Plan
Year, a portion of a Plan Year, or a longer period.

“Performance Award” means a right to receive an incentive payment payable in
cash or stock at the discretion of the Company pursuant to the terms and
conditions of the Plan.

“Performance Factors” means the factors selected by the Committee from time to
time, including, but not limited to, the following measures to determine whether
the performance goals established by the Committee and applicable to Performance
Awards have been satisfied: revenue; net revenue; revenue growth; net revenue
growth; earnings before interest, taxes, depreciation and amortization
(“EBITDA”); funds from operations; funds from operations per share; operating
income (loss); operating income growth; operating cash flow; net income; net
income growth; pre- or after-tax income (loss); cash available for distribution;
cash available for distribution per share; cash and/or cash equivalents
available for operations; net earnings (loss); earnings (loss) per share;
earnings per share growth; return on equity; return on assets; share price
performance; total shareholder return; total shareholder return growth; economic
value added; improvement in cash-flow; and confidential business unit
objectives.

“Performance Formula” means, for an Award Period, the one or more objective
formulas applied against the relevant Performance Factors to determine, with
regard to the Performance Award of a particular Participant, whether all, some
portion but less than all, or none of the Performance Award has been earned for
the Award Period.

“Plan” means this CRA International, Inc. Cash Incentive Plan, as amended from
time to time.

“Plan Year” means a fiscal year of the Company.

“Qualified Performance-Based Award” means any Performance Award or portion of a
Performance Award that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

“Subsidiary” means any entity, either directly or indirectly, of which the
Company owns or controls 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power.

2


--------------------------------------------------------------------------------


 

3.                                       Administration of Plan.

a.               Powers of the Committee; Discretion.  The Plan shall be
administered by the Committee.  Subject to the terms of the Plan, the Committee
shall have such powers and authority as may be necessary or appropriate for the
Committee to carry out its functions as described in the Plan. The Committee
shall have the authority in its discretion to determine: (i) which Employees
shall receive Performance Awards; (ii) the amount and type of the Performance
Awards; and (iii) the objectives and the other terms and conditions of such
Performance Awards, including the Performance Factors and other terms and
conditions of a Performance Award. Determinations by the Committee under the
Plan, including without limitation, determinations of the Participants, the
amount and timing of Performance Awards, the terms and provisions of Performance
Awards, need not be uniform and may be made selectively among Participants who
receive or are eligible to receive Performance Awards. The Committee shall have
the full power, discretion and authority to interpret the Plan, to establish,
amend, suspend and rescind any rules and regulations relating to the Plan and to
make all other determinations that it deems necessary or advisable for the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Performance Award in
the manner and to the extent it shall deem desirable to carry it into effect.
All such determinations shall be final, conclusive and binding on all persons
(including the Company and Participants) and for all purposes.

b.              Board Authority.  If the Committee does not exist, or for any
other reason determined by the Board, the Board may take any action under the
Plan that would otherwise be the responsibility of the Committee.

c.               Delegation of Authority to Senior Officers.  The Committee may
delegate, on such terms and conditions as it determines in its sole and plenary
discretion, to one or more senior officers of the Company the authority to make
grants of Performance Awards to officers (other than Executive Officers),
employees and consultants of the Company and its Affiliates (including any
prospective officer, employee or consultant). In the event that the Committee’s
authority is delegated to senior officers in accordance with the foregoing, all
references in the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such senior officer for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action was undertaken directly by the Committee
and shall be deemed for all purposes of the Plan to have been taken by the
Committee.

d.              Limitation on Liability.  No member of the Board or Committee,
nor any senior officer delegated authority by the Committee, shall be liable for
any action or determination made in good faith by the Board, Committee or such
senior officer with respect to the Plan or any Performance Award.

3


--------------------------------------------------------------------------------


 

4.             Eligibility; Designation of Participants.  The Committee shall,
in its sole discretion, designate within the first 90 days of an Award Period
(or, if shorter, within the maximum period allowed under Section 162(m) of the
Code) which Participants will be eligible to receive Performance Awards in
respect of such Award Period. However, designation of a Participant eligible to
receive a Performance Award hereunder for an Award Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Award for such Award Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance Award
shall be decided solely in accordance with the provisions of this Plan. 
Moreover, designation of a Participant eligible to receive a Performance Award
hereunder for a particular Plan Year or other Award Period shall not require
designation of such Participant eligible to receive a Performance Award
hereunder in any subsequent Plan Year or Award Period and designation of one
person as a Participant eligible to receive a Performance Award hereunder shall
not require designation of any other person as a Participant eligible to receive
a Performance Award hereunder in such period or in any other period.

5.             Establishment of Performance Awards.

a.               General.  Within the first 90 days of a Award Period (or, if
shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Awards to be issued for such Award Period, exercise its discretion with respect
to establishing Performance Awards consistent with this Plan which shall be
deemed “qualified performance-based compensation” under Section 162(m) of the
Code, and record the same in writing.

b.              Performance Factors.  Participants shall have the payout of
their Performance Awards, if any, determined on the basis of the degree of
achievement of Performance Factors which shall be established by the Committee
in writing and which Performance Factors shall be stated in terms of the
attainment of specified levels of or percentage changes (as compared to a prior
measurement period) in any one or more of the Performance Factors. The Committee
shall, for each Award Period, establish the Performance Factors to apply to each
Participant and a formula or matrix prescribing the extent to which such
Participant’s incentive award shall be earned based upon the degree of
achievement of such Performance Factor or Performance Factors. The Committee may
determine that the Performance Award payable to any Participant shall be based
upon the attainment of Performance Factors comparable to those in whole or in
part applied to the results of a Subsidiary, division or business unit.  With
respect to Performance Awards intended to be Qualified Performance-Based Awards,
the Committee shall determine the Performance Factors and any related formula or
matrix for each Participant not later than 90 calendar days after the beginning
of the Award Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code).

c.               Transfer of Employment.  A Participant’s Performance Factors
may be changed by the Committee during the Award Period to reflect a change in
responsibilities provided that, in the case of Performance Awards intended to be
Qualified Performance-Based Awards, any such change shall be made in a manner
consistent with Section 162(m) of the Code.

4


--------------------------------------------------------------------------------


 

d.              Modification of Performance Factors.  The Committee is
authorized at any time during the first 90 days of an Award Period (or, if
shorter, within the maximum period allowed under Section 162(m) of the Code), or
any time thereafter (but only to the extent the exercise of such authority after
such 90-day period (or such shorter period, if applicable) would not cause the
Performance Awards granted to any Participant for the Award Period to fail to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code), in its sole and plenary discretion, to adjust or modify the
calculation of a Performance Factor for such Award Period to the extent
permitted under Section 162(m) of the Code (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company, or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance
Factor) or (B) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Factor), or the financial statements of the Company or any of its
Affiliates, Subsidiaries, divisions or operating units (to the extent applicable
to such Performance Factor), or of changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, accounting principles, law or business conditions.

6.                                       Participation by Executive Officers.

a.               Qualified Performance-Based Awards.  Notwithstanding any other
provisions of the Plan to the contrary, the following provisions shall be
applicable to participation in the Plan by Executive Officers who are subject to
Section 162(m) of the Code.

i.                  Each such Participant’s Performance Award payable under this
Plan for an Award Period shall be based solely on achievement of one or more of
the Performance Factors as established by the Committee pursuant to Section 5
above and the Committee shall not have the discretion provided in Section 5 to
increase the amount of the Performance Award payable under this Plan, but it
shall in all cases have the ability to reduce the amount of any Performance
Award that would otherwise be payable (including a reduction in such amount to
zero) as set forth in Section 7(d).

ii.               With respect to each such Participant, no Performance Award
intended to be a Qualified Performance-Based Award shall be payable hereunder
except upon written certification by the Committee that the Performance Factors
have been satisfied to a particular extent pursuant to Section 7(c) and that any
other material terms and conditions precedent to payment of the Performance
Award pursuant to the Plan have been satisfied.

b.              Maximum Award.  Notwithstanding any provisions of the Plan to
the contrary, the maximum Performance Award payable to any Participant who is an
Executive Officer for any Plan Year shall be $8,000,000; provided, however, that
if such a Participant is not a Participant for the entire Plan Year, the maximum
amount payable shall be pro-rated based on the number of days the individual was
a Participant for the Plan Year, and provided further that to the extent that
the Award Period is longer than a Plan Year, the

5


--------------------------------------------------------------------------------


 

value of the Performance Award shall be pro-rated for the time in the Award
Period and the amount attributable to a Plan Year shall not exceed $8,000,000.

7.                                       Payment of Performance Award.

a.               Payment of Performance Awards.  A Participant must be employed
by the Company on the last day of an Award Period to be eligible for payment in
respect of a Performance Award for such Award Period.  Notwithstanding the
foregoing, in the sole discretion of the Committee, Performance Awards may be
paid to Participants who have retired or whose employment has terminated after
the beginning of the Award Period for which a Performance Award is made, or to
the designee or estate of a Participant who died prior to the last day of an
Award Period.

b.              Limitation.  A Participant shall be eligible to receive payments
in respect of a Performance Award only to the extent that (1) the Performance
Factor(s) for such Award Period are achieved and certified by the Committee in
accordance with Section 7(c) and (2) the Performance Formula(s) as applied
against such Performance Factor(s) determines that all or some portion of such
Participant’s Performance Award has been earned for the Award Period.

c.               Certification.  Following the completion of an Award Period,
the Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Factor(s) for the Award Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance Award
earned for the Award Period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance Award for
the Award Period and, in so doing, may apply negative discretion as authorized
by Section 7(d).

d.              Negative Discretion.  In determining the actual size of an
individual Performance Award for an Award Period, the Committee may, in its sole
and plenary discretion, reduce or eliminate the amount of the Performance Award
earned in the Award Period, even if applicable Performance Factors have been
attained.

e.               Timing of Award Payments.  The Performance Awards granted for
an Award Period shall be paid to Participant(s) as soon as administratively
possible following completion of the certifications required by Section 7(c),
unless the Performance Award is deferred pursuant to Section 15.

f.                 Method of Payments.  Notwithstanding anything to the contrary
in this Plan, the Company in its sole discretion may satisfy any amounts payable
under a Performance Award in shares of common stock of the Company (“Common
Stock”) with an aggregate fair market value equal to the cash amount that would
otherwise be payable.  For purposes of this Plan, the fair market value of a
share of Common Stock shall be the closing price per share as reported on a
nationally recognized stock exchange, or, if shares of Common Stock are not
listed on such an exchange, the mean of the bid and asked prices per share as
reported on the principal over-the-counter market in which the

6


--------------------------------------------------------------------------------


 

shares of Common Stock are trading, or if shares of Common Stock are not traded
over-the-counter, the fair market value as determined by the Committee.

8.             Unfunded Plan.  A Participant’s interest in any Performance
Awards hereunder shall at all times be reflected on the Company’s books as a
general unsecured and unfunded obligation of the Company subject to the terms
and conditions of the Plan. The Plan shall not give any person any right or
security interest in any asset of the Company or any fund in which any deferred
payment is deemed invested.  Neither the Company, the Board, nor the Committee
shall be responsible for the adequacy of the general assets of the Company to
discharge the payment of its obligations hereunder nor shall the Company be
required to reserve or set aside funds therefor.

9.             Non-Alienation of Benefits; Beneficiary Designation.  All rights
and benefits under the Plan are personal to the Participant and neither the Plan
nor any right or interest of a Participant or any other person arising under the
Plan is subject to voluntary or involuntary alienation, sale, transfer, or
assignment without the Company’s consent. Subject to the foregoing, the Company
shall establish such procedures as it deems necessary for a Participant to
designate one or more beneficiaries to whom any payment the Committee determines
to make would be payable in the event of the Participant’s death. In the event
no beneficiary has been properly designated, the payment shall be made to the
Participant’s surviving spouse or, if none, the Participant’s estate.

10.           Withholding for Taxes.  Notwithstanding any other provisions of
this Plan, the Company shall have the authority to withhold from any payment
made by it under the Plan such amount or amounts as may be required for purposes
of complying with any Federal, state and local tax or withholding requirements.

11.           No Right to Continued Employment or to Participate.  Nothing in
the Plan or in the grant of any Award shall interfere with or limit in any way
the right of the Company or any of its Subsidiaries or Affiliates to terminate a
Participant’s employment at any time, nor confer upon any Participant any right
to continued employment with the Company or any of its Subsidiaries or
Affiliates. Neither the adoption of the Plan nor any action by the Committee
shall be deemed to give any Employee any right to be designated as a Participant
under the Plan.

12.           Non-Exclusivity of Plan.  This Plan is not intended to and shall
not preclude the Board from adopting, continuing, amending or terminating such
additional compensation arrangement as it deems desirable for Employees.

13.           Change of Control.  A Change of Control shall mean  (i) if the
Company is merged with or into or consolidated with another corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into other voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (ii) if the
Company is liquidated, or sells or otherwise disposes of substantially all of
its assets to another corporation or entity while Performance Awards remain
outstanding under the Plan. In the event of a Change of Control, unless
otherwise provided in the

7


--------------------------------------------------------------------------------


 

applicable Performance Award agreement, or unless provision is made in
connection with the Change of Control event for (a) assumption of Performance
Awards previously granted or (b) substitution for such Performance Awards of new
awards covering stock of a successor corporation or its “parent corporation” (as
defined in Section 424(e) of the Code) or “subsidiary corporation” (as defined
in Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares and the exercise prices, if applicable, all Performance Awards
shall be paid out as if the date of the Change of Control event were the last
day of the applicable Award Period and Performance Factors had been attained.

14.           Impact of Restatement of Financial Statements upon Previous
Awards.  If any of the Company’s financial statements are restated as a result
of errors, omissions, or fraud, the Committee may (in its sole discretion, but
acting in good faith) direct that the Company recover all or a portion of any
such Performance Award or payment made to any, all or any class of Participants
with respect to any Plan Year the financial results of which are negatively
affected by such restatement. The amount to be recovered from any Participant
shall be the amount by which the affected Performance Award or payment exceeded
the amount that would have been payable to such Participant had the financial
statements been initially filed as restated, or any greater or lesser amount
(including, but not limited to, the entire Award) that the Committee shall
determine. The Committee may determine to recover different amounts from
different Participants or different classes of Participants on such basis as it
shall deem appropriate. In no event shall the amount to be recovered by the
Company from a Participant be less than the amount required to be repaid or
recovered as a matter of law. The Committee shall determine whether the Company
shall effect any such recovery (i) by seeking repayment from the Participant,
(ii) by reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Participant under any compensatory plan, program or arrangement
maintained by the Company, a Subsidiary or any of its Affiliates, (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company’s otherwise applicable
compensation practices, or (iv) by any combination of the foregoing or
otherwise.

15.           Deferral.

a.               Section 162(m) Related Deferral.  Notwithstanding anything
contained herein to the contrary, in the event that all or a portion of a
Participant’s Performance Award shall be ineligible for treatment as “qualified
performance-based compensation” under Section 162(m) of the Code any amount
payable pursuant to such Performance Award that would not be deductible by the
Company as a result of the application of Section 162(m) shall be deferred and
paid to the Participant in the first year in which the compensation is
deductible for tax purposes.

b.              Deferrals.  The Committee may, in its discretion, permit a
Participant to defer the receipt of payment of cash that would otherwise be due
to the Participant. If any such deferral is to be permitted by the Committee,
the Committee shall establish rules and procedures relating to such deferral in
a manner intended to comply with the requirements of

8


--------------------------------------------------------------------------------


 

Section 409A of the Code, including, without limitation, the time when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, and the interest or other
earnings attributable to the deferral.

16.           Amendment or Termination.  Until such time as a “Change of
Control” shall have occurred, the Board or the Committee may, in its sole
discretion, amend, suspend or terminate the Plan from time to time, subject to
any requirement for shareholder approval imposed by applicable law, including
Section 162(m) of the Code, and the listing requirements of the NASDAQ Exchange.
Except as provided in Section 5(d) no such termination or amendment shall alter
a Participant’s right to receive a distribution as previously earned, as to
which this Plan shall remain in effect following its termination until all such
amounts have been paid, except as the Company may otherwise determine.

17.           Application of Code Section 409A.  To the extent applicable, this
Plan is intended to be administered and interpreted in a manner that is
consistent with the requirements of Section 409A of the Code. Notwithstanding
the foregoing, no particular tax result with respect to any income recognized by
a Participant in connection with the Plan is guaranteed and each Participant
shall be responsible for any taxes imposed on him in connection with the Plan.

18.           Tax Penalty Avoidance.  The provisions of this Plan are not
intended, and should not be construed, to be legal, business or tax advice. The
Company and any other party having any interest herein are hereby informed that
the U.S. federal tax advice contained in this document (if any) is not intended
or written to be used, and cannot be used, for the purpose of (i) avoiding
penalties under the Code or (ii) promoting, marketing or recommending to any
party any transaction or matter addressed herein.

19.           Governing Law and Interpretation.  The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law principles thereof. Unless otherwise
indicated, all “Section” references are to sections of the Plan. References to
any law, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, or interpreting
such law, rule or regulation.

20.           Severability.  Notwithstanding any other provision or Section of
the Plan, if any provision of the Plan is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or award, or
would disqualify the Plan or any award under any law deemed applicable by the
Board or the Committee, such provision shall be construed or deemed amended to
conform to the applicable laws (but only to such extent necessary to comply with
such laws), or if it cannot be construed or deemed amended without, in the
determination of the Board or the Committee, materially altering the intent of
the Plan or award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of the Plan and any such award shall remain in
full force and effect.

Effective Date.  Subject to its approval by the shareholders, this Plan shall
become effective for the Company’s 2007 fiscal year and shall remain effective
until the first annual

9


--------------------------------------------------------------------------------


 

meeting of shareholders in the 2012 fiscal year, subject to any further
shareholder approvals (or reapprovals) mandated for performance-based
compensation under Section 162(m) of the Code, and subject to the right of the
Board to terminate the Plan, on a prospective basis only, at any time.

10


--------------------------------------------------------------------------------